                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19CV412-MOC-DSC


 MONTI ANTONIO S.P.A.,                            )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )
                                                  )
 SUBLITEACH, INC. et. al.,                        )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavits [for Theodore J. Folkman and Andrew M. Williamson]” (documents ##6-7) filed

August 28, 2019. For the reasons set forth therein, the Motions will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel and to the Honorable Max O. Cogburn, Jr.


       SO ORDERED.
                                      Signed: August 28, 2019
